Citation Nr: 0110493	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to 
January 1999.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, dated in September 1999.  That decision denied the 
veteran's claim of entitlement to service connection for 
bilateral patellofemoral syndrome.  The denial of service 
connection was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the veteran's claims were denied on the 
merits; however, because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Review of the veteran's claims folder reveals that he spent 
one month and twenty-six days on active duty undergoing basic 
training.  Before his entry into service, he disclosed that 
he had had two dislocations of the right knee that required 
reduction.  The Air Force reviewed the medical records 
relating to those dislocations and admitted the veteran to 
active service.

During the course of the veteran's basic training, he 
experienced pain in both of his knees.  This pain was 
eventually determined by service department medical personnel 
to be disqualifying and he was discharged from active duty.  
Review of the service medical records does not reveal a more 
specific diagnosis of the disqualifying disability than 
bilateral knee pain.

Review of the VA examination, dated in May 1999, less than 
six months after the veteran's separation from service, 
reveals several unanswered questions that can only be 
answered by a competent medical specialist.  It is now well 
settled that in its decisions, the Board may not rely upon 
its own unsubstantiated medical opinion.  Allday v. Brown, 7 
Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Given the 
bilateral nature of the veteran's patellofemoral syndrome, is 
it related to the pre-service right knee dislocation?  Is 
there any evidence that the patellofemoral syndrome pre-
existed service in the right knee and/or the left knee?  Is 
the bilateral patellofemoral syndrome a developmental defect?  
If the patellofemoral syndrome pre-existed service, was it 
aggravated beyond the natural progression of such a syndrome?  
If the veteran's patellofemoral syndrome was aggravated 
beyond the natural progression, was the aggravation 
permanent?

Some of these questions were addressed by service department 
medical personnel in conjunction with developing evidence for 
the veteran's early separation from service.  However, the 
Board finds confirmation of their conclusions by an adequate 
VA examination necessary for equitable disposition of the 
veteran's claims.  The VA has a duty to assist the appellant 
in the development of facts pertinent to his claim.  38 
U.S.C.A. § 5107(a).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran that have not been previously 
secured.  The veteran is asked to note any 
recent treatment of his bilateral knee 
disability.

3.  The RO should arrange for a VA 
examination by an orthopedic specialist to 
determine the nature, extent and etiology 
of the veteran's bilateral knee 
disability.  The claims folder or the 
pertinent medical records contained 
therein should be reviewed by the examiner 
in conjunction with the examination, 
including copies of all previous 
examinations of the veteran and all 
pertinent outpatient treatment records.  
The examiner should provide explicit 
responses to the following questions:
(a) Is it at least as likely as not 
that the currently diagnosed 
disability in either of the veteran's 
knees pre-existed service?
(b) Is it at least as likely as not 
that the currently diagnosed 
disability in either of the veteran's 
knees is related to the pre-service 
right knee dislocation?
(c) Is it at least as likely as not 
that the currently diagnosed 
disability in either of the veteran's 
knees, if it pre-existed service was 
increased in severity beyond the 
natural progression during the 
veteran's period of active duty?
(d) If the currently diagnosed 
disability in either of the veteran's 
knees was found to have been 
aggravated beyond the natural 
progression, was that aggravation 
permanent?
The examiner should provide a discussion 
of the rationale for the opinion rendered.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

